DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Max Kolar on 12 January 2022.

The application has been amended as follows: 

Claim 1:
In line 4, change “the stopper also including more than one non-concentric a tubular portions” to read -- the stopper also including more than one non-concentric tubular portions--.

Claim 11:
In line 1, change “The cap assembly of claim 1” to read -- The assembly of claim 10--.

Claim 13:
	In line 1, change “The cap assembly of claim 1” to read -- The cap assembly of claim 12--.

Claim 14:
	In line 1, change “The cap assembly of claim 1” to read -- The cap assembly of claim 12--.

Claim 15:
In lines 1-2, change “wherein the stopper is formed from a polymer including a fluoropolymer” to read -- wherein the polymer body of the stopper includes a fluoropolymer--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JAVIER A PAGAN/Examiner, Art Unit 3735